                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

                                    :
ANTHONY STEELY,                     :
    Plaintiff,                      :
                                    :
            v.                      :                No. 5:20-cv-03778
                                    :
GALEN CLEMONS,                      :
      Defendant.                    :
____________________________________:

                                          ORDER

       AND NOW, this 2nd day of July, 2021, upon consideration of Defendant’s Statement of

Material Facts, ECF No. 22, Defendant’s Motion for Summary Judgment, ECF No. 23,

Plaintiff’s response in opposition, ECF No. 24, Defendant’s reply in support of its motion, ECF

No. 25, and for the reasons set forth in the Court’s Opinion issued this date, IT IS ORDERED

THAT:

              1.      Defendant’s Motion for Summary Judgment, ECF Nos. 22, 23, is

              DENIED.


                                            BY THE COURT:



                                            /s/ Joseph F. Leeson, Jr.
                                            JOSEPH F. LEESON, JR.
                                            United States District Judge




                                               1
                                            070121
